Citation Nr: 1431493	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-11 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating, greater than 20 percent for epilepsy.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 2002 to January 2003.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for epilepsy.  The Veteran appealed the denial in this decision, and in September 2012 the Board remanded the matter for additional development.  Such development having been completed, the issue is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include records of VA treatment, and all documents within these electronic systems have been considered as part of the present appeal.


FINDING OF FACT

Throughout the entire rating period, epilepsy has been productive of two to four minor seizures per week.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for epilepsy have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8911 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Epilepsy

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In the April 2008 decision on appeal, the Veteran's 20 percent evaluation for epilepsy, as effective October 28, 2005, was confirmed and continued.  The Veteran's epilepsy disability is rated under 38 C.F.R. § 4.124a Diagnostic Code (DC or Code) 8911 (2013) as part pf the General Rating Formula for Major and Minor Epileptic Seizures.  Note (1) to Diagnostic Code 8911 provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provides that a minor seizure consists of a brief interruption in consciousness or conscious  control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic Seizures provides that epilepsy with at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months is rated 20 percent disabling.  Epilepsy with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, is rated 40 percent disabling.  Epilepsy averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week, is rated 60 percent disabling.  Epilepsy averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly, is rated 80 percent disabling.  Epilepsy averaging at least 1 major seizure per month over the last year is rated 100 percent disabling.  Note (2) to the General Rating Formula for Major and Minor Epileptic Seizures provides that in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.  Id. 

With regard to mental disorders in epilepsies, a nonpsychotic organic brain syndrome will be rated separately under the appropriate diagnostic code (e.g., 9304 or 9307).  In the absence of a diagnosis of nonpsychotic organic psychiatric disturbance (psychotic, psychoneurotic or personality disorder) if a mental disorder is diagnosed and shown to be secondary to or directly associated with epilepsy, the mental disorder will be rated separately.  The psychotic or psychoneurotic disorder will be rated under the appropriate diagnostic code.  The personality disorder will be rated as a dementia (e.g., Diagnostic Code 9304 or 9307).  Id.

After reviewing the entire claims file, the Board finds that the Veteran's epilepsy has been not more than 20 percent disabling throughout the period on appeal.  The Board finds that epilepsy has been productive of no more than two to four minor seizures per week.

In May 2007, the Veteran reported that his last seizure had been approximately eight months prior, and in December 2007 the Veteran was seen in his home by paramedics due to seizure activity.

On VA examination in June 2007 the Veteran stated that seizure symptoms had been progressively worsening over time, and that during the prior 12 months he had experienced seizures less than once every two months.  Most attacks were prostrating with headaches usually lasting for a period of hours.  With regard to occupational impacts, the examiner reported that the Veterans seizure disorder resulted in memory loss, decreased concentration, inappropriate behavior, poor social interactions, weakness or fatigue, and pain.  Generally the Veteran was unable to perform any activities of daily living according to the examiner.

On VA examination for mental disorders in February 2008, the Veteran reported that he enjoyed working at a restaurant, but was aware of the possibility of a seizure while on the job.  His primary concerns with regard to seizures was there recurrent nature and the side effects he associated with his medication, including causing heavy sleep at night and lethargy during the day.

In February 2008 the Veteran reported seizure activity while sleeping as informed by his girlfriend the next morning.  On neurologic consultation in March 2008, the Veteran reportedly continue to have brief episodes of lightheadedness and partial seizures 1 to 2 times a month in spite of treating the disorder with medication.  In May 2008, the Veteran reported having had no seizures for the prior two months.

In October 2008 the Veteran had enrolled in college classes, and reported a nighttime seizure event.  Seizure activity was again reported at night in December 2008 and while the Veteran attempted to attend class the next morning he "began to feel strange" and came to the hospital for evaluation.

In February 2009 the Veteran reported having had a seizure the prior month but did not seek hospital attention as the seizure was mild.  In March 2009 the Veteran's girlfriend described to a VA healthcare professional the nature of the Veteran's seizures when they occur.  She indicated that seizure symptoms included tensing of the entire body, shaking for one to two minutes, eyes rolling from side to side, heavy breathing, pale skin, sweating, and grunting noises for "about 20 seconds."  These episodes were not associated with bladder or bowel incontinence, and occurred once a month.

In April 2009 the Veteran reported increasing symptomatology with one to three seizures monthly, and stated that he had been denied employment due to his seizures.  In December 2009 the Veteran reported seizures occurred two to four times a week and again indicated that he could not "find or get employed because of [his] epilepsy."

In July 2007, the Veteran reported three seizures that week with one lasting approximately 30 minutes, and in October 2009 the Veteran was seen for a refill of seizure medication and reported having had a seizure several days prior.

On VA examination in April 2010, the Veteran reported having experienced seven episodes in the prior month, with eight to nine episodes per month on average over the prior year.  The Veteran's seizures usually occurred at night, often while he was asleep with his girlfriend informing him of the event the next morning.  Over the prior year, approximately five of the Veteran's seizures had occurred during the daytime.  The Veteran attended college and worked two days a week as a dishwasher, but mentioned that he had not had any seizures at work and only one seizure at school.  The Veteran stated that after getting into school at 2007 the frequency of episodes increased eight to nine times a month where as prior to entering school seizures had occurred five to six times a month.

In May 2010 the Veteran had been in class when, during a test, he walked out of the room without remembering what he had done.  The Veteran felt delusional, and endorsed "seeing things that are not really there."  The incident was subsequently recorded as a seizure event in VA treatment records.  A February 2011 VA neurology inpatient note indicated that the Veteran maintained "good control of seizures" on medication, but that recent seizures had occurred due to poor compliance with his prescribed medication regime.

The Veteran has been notably inconsistent in reporting the frequency that seizure events are experienced, at times endorsing a single event over a period of months and at other time reporting as many as four per week.  The Board recognizes that the Veteran's seizures frequently occur at night and that he is only aware of the events when informed by a third-party witness.  To that end, the Veteran's statements seem to indicate that he is regularly informed of nocturnal seizures by his girlfriend.  To the extent that muscle tensing, shaking, eye rolling, changes in breathing, and other seizure symptoms are capable of lay observation, the Board finds that endorsements of such symptoms by the Veteran and his girlfriend are credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

Nonetheless, even when accepted as an accurate tally of seizure episodes, the cluster of symptoms and frequency endorsed do not reach the level of severity required to approximate a 40 percent rating under DC 8911.  Specifically, the Code requires evidence of at least one major seizure in the last six months, or two in the last year; or an average of at least 5 to 8 minor seizures weekly.  38 C.F.R. § 4.124a.  Here, the evidence shows that during the period on appeal the Veteran's service-connected seizures, which are consistent with "minor seizures" as described under Note (2) of the Code, have been no more frequent than two to four per week and "major seizures," as described under Note (1), have been absent.

The Board also has considered whether any other DC may be used to rate the Veteran's service-connected disability.  In this regard, the Board observes that, in addition to DC 8911, epileptic disorders may be rated under DC 8910 (epilepsy, grand mal), DC 8912 (epilepsy, Jacksonian and focal motor or sensory), DC 8913 (epilepsy, diencephalic), and DC 8914 (epilepsy, psychomotor).  However, these DCs are all controlled by the general rating formula for major and minor epileptic seizures, which already has been used to assess the severity of the Veteran's service-connected disability.  38 C.F.R. § 4.124a).  Thus, these DCs may not be used to assign a higher rating in this instance.

VA regulations regarding rating neurologic conditions and convulsive disorders specifically advise that chronic mental disorders are not uncommon as an interseizure manifestation of psychomotor epilepsy and may include psychiatric disturbances extending from minimal anxiety to severe personality disorder (as distinguished from developmental) or almost complete personality disintegration (psychosis).  These manifestations of chronic mental disorders associated with psychomotor epilepsy, like those of seizures, are protean in character.  38 C.F.R. § 4.122(b) (2013).  The Board notes that the Veteran has previously sought entitlement to service connection for anxiety as secondary to epilepsy, but that such claim was denied in an unappealed portion of the April 2008 RO decision currently on appeal, and thus the issue of entitlement to service connection for anxiety is not currently before the Board.

38 C.F.R. § 4.124a provides particular guidance with regard to seizure disorders are their effect on employability.  A Note following the rating schedule for epilepsies advises that although their seizures may be controlled, individuals with epilepsy may find employment and rehabilitation difficult due to employer reluctance to hire a person who is epileptic.  Accordingly, where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in the inability to obtain employment.  Such an assessment should include an economic and social survey including securing all relevant facts regarding education, occupations prior and subsequent to service, places of employment and reasons for termination, wages received, and number of seizures.  The regulation provides that, where in the judgment of the rating board the veteran's unemployability is due to epilepsy and jurisdiction is not vested in that body by reason of schedular evaluations, the case should be submitted to the Director, Compensation and Pension Service.  38 C.F.R. § 4.124a.  See also 38 C.F.R. § 4.16(b) (2013).

In his April 2009 substantive appeal, the Veteran stated that "many employers . . . have denied my employment because of my seizures."  To the extent that this represents a claim of entitlement to a total disability rating based on individual unemployability under 38 C.F.R. § 4.16, such a claim was considered and denied in an unappealed June 2010 RO decision and the matter is not currently before the Board.  Nonetheless, the Board has taken the Veteran's contention into account in consideration of whether referral to the Director of Compensation and Pension Service is warranted under 38 C.F.R. § 4.214a.  To that end the Board finds that, in spite of the Veteran's statement, the evidence does not present a "definite history of unemployment."  Rather, the Veteran has been actively enrolled in schooling and has maintained part-time work.  In this case the Board has not considered whether such employment amounts to "substantially gainful occupation" as codified in 38 C.F.R. § 4.16, as the criteria for referral to the Director of Compensation and Pension Service under 38 C.F.R. § 4.124a is under a separate and distinct standard.

Accordingly the Board concludes that the Veteran's seizure disability has been not more than 20 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected epilepsy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency and severity of seizure episodes, including the manifestation of such episodes.  38 C.F.R. §§ 4.121, 4.122, 4.124a (2013); thus, the demonstrated manifestations - namely seizure events with psychomotor seizure symptoms - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's epilepsy and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, while the Veteran had previously raised the issue of entitlement to a total disability rating based on individual unemployability, as discussed above, that matter was addressed in an unappealed RO decision and the matter has not been reraised directly or implicitly by the Veteran or the evidence of record since that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran appellant in June 2007 and July 2008.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in February 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2008.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in June 2007, February 2008, and April 2010 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the June 2007 and April 2010 VA examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his epilepsy symptoms and history.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in December 2012 the Board remanded the immediate issue for additional development, including procurement from the Veteran of updated authorization and consent forms, as well as retrieval of VA and private treatment records.  Since that time, the sought VA treatment records have been associated with the claims file and the Veteran was contacted in November 2012 by VA with a request to provide updated authorization and consent forms with which VA could pursue private treatment records.  The Veteran did not respond to VA's request for such updated forms, however VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street; it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly the Board finds that the RO substantially complied, to the best of its ability, with the December 2012 remand directives and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 20 percent for epilepsy is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


